AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

le FILED IN GI U
on. DO te 202

Eastern District of North Carolina

United States of America
Case No. 5:21-MJ-1778

Vv.

JUAN ARNULFO RAMIREZ
Defendant

ORDER SCHEDULING A PROBABLE CAUSE & DETENTION HEARING

A detention hearing in this case is scheduled as follows:

‘Courtroom No.: 1st Floor Courtroom

‘Place: US Courthouse Annex
215 S. Evans Street
‘Date and Time: 8/19/21 11:00 am

Greenville, NC

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and

iubely Lh. rank

Judge’s signature

place set forth above.

Date: 08/16/2021

 

KIMBERLY A. SWANK, US MAGISTRATE JUDGE _

Printed name and title

Case 5:21-mj-01778-RN Document 8 Filed 08/16/21 Page 1of1
